Citation Nr: 0030374	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that determination, the RO denied service 
connection for PTSD and hearing loss.  

The Board notes that the RO certified a claim for service 
connection for tinnitus for appellate review.  Although the 
veteran claimed service connection for the disorder in 
September 1998, the RO has not adjudicated the matter.  
Therefore, the claim is referred to the RO for appropriate 
action.  

In September 1999, the veteran and his representative were 
issued a Statement of the Case (SOC) explaining that his 
residuals of shell fragment wound of his right arm did not 
warrant a rating in excess of 10 percent.  There is no record 
of an appeal of that SOC.  Accordingly, this issue is not 
currently before the Board.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
service and received the Purple Heart and Combat Infantry 
Badge and was wounded in combat.  

2.  During service, the veteran was exposed to acoustic 
trauma.  

3.  The veteran was diagnosed as having high pitched hearing 
loss in the right ear in service and post service medical 
records establish sensorineural hearing loss in the right 
ear.  

4.  According the veteran the benefit of doubt, his current 
sensorineural hearing loss in the left ear cannot be 
disassociated from acoustic trauma experienced in service.  


CONCLUSION OF LAW

Bilateral defective hearing was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(d), 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).  Certain diseases, including sensorineural 
hearing loss, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

With respect to combat veterans, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service records reflect the veteran served in Vietnam.  His 
awards and decorations include the Combat Infantry Badge and 
the Purple Heart.  

The report of the veteran's entrance examination is negative 
for complaints or findings pertaining a hearing loss.  In 
September 1969, the veteran sustained a penetrating wound to 
the right upper arm from a hand grenade thrown by the enemy.  
When examined for separation from service in October 1970, 
the veteran's hearing in the right ear was recorded in pure 
tone thresholds (in decibels) as 10, -10, -15, and 30 at 500, 
1000, 2000, and 4000 Hertz (Hz) and 10, 10, 10, and 10 at 
500, 1000, 2000, and 4000 Hertz in the left ear.  A clinical 
finding of high frequency hearing loss in the right ear was 
noted.  

At a VA hearing aid evaluation in June 1998, the veteran 
reported gradually increased hearing loss for the past 12 
years.  The veteran related that he was exposed to acoustic 
trauma in service from a grenade that was thrown at him and 
artillery and mortar fire.  The veteran's hearing was 
recorded as 35, 30, 25, 40, and 40 at 500, 1000, 2000, 3000, 
and 4000 Hz in the right ear and 25, 20, 25, 45, 50 at 500, 
1000, 2000, 3000, 4000 Hz in the left ear.  Word recognition 
was within normal limits in both ears.  The diagnosis was 
bilateral sensorineural hearing loss mild to moderate at 500 
to 3000 Hz in the right ear and 3000 to 8000 Hz in the left 
ear.  

At a February 1999 VA audiometric examination, the veteran's 
hearing was recorded as 35, 30, 30, 40, and 40 at 500, 1000, 
2000, 3000, and 4000 Hz in the right ear and 25, 25, 30, 45, 
and 50 at 500, 1000, 2000, 3000, and 4000 Hz in the left ear.  
Speech recognition was 92 percent in the right ear and 86 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  The examination also indicated 
that word recognition was not normal in either ear.  

In this matter, the veteran asserts that he developed a 
hearing loss as a result of noise exposure to grenades, 
mortars, and machine guns.  The evidence clearly establishes 
that the veteran engaged in combat whereby he was involved in 
heavy artillery fire.  The separation examination showed only 
one decreased hearing threshold of 30 at 4000 Hz resulting in 
a diagnosis of high frequency hearing loss.  Although the 
service hearing results of the right ear do not meet the 
regulatory requirements for service connection for hearing 
loss as prescribed by 38 C.F.R. § 3.385, service connection 
may still be established.  See Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  After service the veteran was diagnosed as 
having sensorineural hearing loss in the right ear meeting 
the regulatory requirements.  In addition, the veteran 
indicated that he had been experiencing decreased hearing for 
several years.  In light of these factors, the Board finds 
that service connection for hearing loss in the right ear is 
warranted.  38 C.F.R. § 3.385; Hensley v. Brown, supra.  

As to the left ear, the evidence as discussed above reflects 
that the veteran engaged in combat, that he was exposed to 
significant acoustic trauma associated with combat, and he 
was wounded in action.  Although there is no diagnosis or 
finding of hearing loss in the left ear in service, the Board 
finds that exposure to substantial acoustic trauma is beyond 
dispute.  The current VA diagnosis of bilateral sensorineural 
hearing meets the 38 C.F.R. § 3.385 standard in both ears.  
The Board finds that such diagnosis is reflective of hearing 
loss resulting from acoustic trauma.  According the veteran 
the benefit of doubt, the Board finds that veteran's left ear 
hearing loss cannot be disassociated from the acoustic trauma 
he sustained in service.  Therefore, service connection for 
left ear hearing loss is warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, supra.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
condition, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000).  

As indicated above, the RO denied service connection for 
PTSD.  As to the basis of that determination, the RO found 
that the medical evidence did not establish a clear diagnosis 
of PTSD and that the evidence was inadequate to establish 
that a stressful event occurred.  

As noted above, the veteran was involved in combat with the 
enemy and claims that he developed PTSD as disability as a 
result of combat.  As to stressors, the veteran indicated in 
an undated statement in support of claim that while serving 
in Vietnam his unit was in the woods for more than 70 days 
and in September 1969 the enemy threw a hand grenade injuring 
his right arm.  The veteran indicated that he received the 
Purple Heart for that injury.  The Board notes that service 
connection is in effect for a shrapnel wound scar of the 
right arm.  Thus, the evidence in this case establishes the 
occurrence of the claimed service stressor.  

When examined by VA in March 1999, the veteran reported the 
aforenoted stressor and that he witnessed a friend blow-up in 
a helicopter and that dug fresh graves in search of 
Americans, that he was on hill that was bombed, that he 
buried Vietcong bodies, and that he may have killed a person.  
At the conclusion of a mental status examination, the 
examiner diagnosed the veteran as having mild symptoms of 
PTSD, but indicated that the veteran did not meet the 
criteria for a full diagnosis of PTSD.  In that the service 
connection for PTSD requires a medical diagnosis of the 
disability, the Board is of the view that another VA 
examination to determine whether the veteran has PTSD would 
be helpful in this matter.  

In light of the current state of the record, this case is 
REMANDED to the RO for the following:

1.  The RO should arrange for the veteran 
to undergo a psychiatric examination, 
which is to be conducted by a VA 
psychiatrist.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the 
examiner, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  All clinical findings 
should be reported in detail.   If PTSD 
is found, the examiner should include an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD is 
a result of any combat related stressor 
the veteran reports as having occurred in 
service.  Any combat related stressor 
which has already been reported in the 
evidence contained in the claims folder 
and/or on the VA psychiatric examination 
should be presumed by the examining 
physician as credible.  

2.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this Remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

3.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
claim for service connection for PTSD.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals




 


- 9 -


